United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0724
Issued: October 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 1, 2016 appellant, through counsel, filed a timely appeal from a November 9,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective July 2, 2014; and (2) whether appellant
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. §
501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

established continuing residuals or associated disability of the accepted conditions after
July 2, 2014.
FACTUAL HISTORY
OWCP accepted that on or before September 12, 2008 appellant, then a 46-year-old letter
carrier, sustained a low back sprain, right knee and leg sprains, and right Achilles tendinitis due
to prolonged walking in the performance of duty.
Appellant stopped work on
September 13, 2008. He received wage-loss compensation on the supplemental rolls from
November 22, 2008 to April 11, 2009.
In a September 15, 2008 report, Dr. Ghansham Singh, an attending Board-certified
internist, noted paraspinal tenderness at L4-5 on the left and a mild limp. He held appellant off
work for two weeks. Dr. Singh prescribed physical therapy. In an October 1 and November 10,
2008 reports, Dr. Rajpaul Singh, an attending Board-certified neurologist, diagnosed lumbosacral
sprain and strain, right knee and leg sprain and strains, and right Achilles tendinitis. He
continued to hold appellant off work as of October 22, 2008.
In November 11 and December 10, 2008 reports, Dr. Rajesh Patel, an attending physician
Board-certified in pain management, diagnosed discogenic and sacroiliac lumbar pain with rightsided radiculopathy. OWCP authorized a series of sacroiliac injections. Appellant had the
sudden onset of adult diabetes mellitus in reaction to the steroid injection, with an emergency
hospital admission on February 14, 2009. After his blood glucose was under control with
medication, Dr. Patel continued epidural injections in May 2009. Appellant remained off work.
In a May 19, 2009 report, Dr. Sanjay Bakshi, an attending physician Board-certified in
pain management, diagnosed lumbar facet syndrome, lumbar radiculopathy, and possible
discogenic disease. He recommended lumbar facet blocks. OWCP authorized the injections.
On July 19, 2009 OWCP obtained a second opinion from Dr. David Rubinfeld, a Boardcertified orthopedic surgeon. Dr. Rubinfeld reviewed the medical record and a statement of
accepted facts, and provided results on examination. He provided detailed range of motion
measurements for all planes of motion in the upper and lower extremities and the cervical and
lumbar spine. Dr. Rubinfeld found no limitation of motion in any joint, but noted voluntarily
restricted motion in the lumbar spine. He opined that appellant had no objective findings in the
lumbar spine, and exhibited pain behaviors. Dr. Rubinfeld released appellant to full duty with no
restrictions.
In late 2009, appellant relocated from New York to New Jersey. Beginning on
January 28, 2010, he was followed by Dr. Dean L. Carlson, an attending Board-certified
orthopedic surgeon. Dr. Carlson provided a history of injury and treatment, and diagnosed right
lumbosacral radiculopathy and a low back strain. He held appellant off work.
On September 16, 2010 OWCP obtained a second opinion from Dr. Sean Lager, a Boardcertified orthopedic surgeon. Dr. Lager opined that appellant had a “significant problem,” with a
large disc herniation causing weakness, paresthesias, and sensory deficits in the right lower
extremity. He recommended electromyogram (EMG) testing and a neurosurgical consultation.

2

Dr. Lager found that appellant remained disabled for all work, and had not yet attained
maximum medical improvement.
In a November 11, 2010 report, Dr. Carlson observed that on examination, appellant had
“an exhibition of near total inability to walk,” leaning heavily on walls or furniture. Appellant
could not stand on his heels or toes, had great difficulty climbing on and off the examination
table, and needed assistance lifting his right leg onto the table. Dr. Carlson observed a half inch
difference between right and left calf measurements, smaller on the right. He diagnosed low
back and lower extremity pain of undetermined etiology.
A December 14, 2010 lumbar magnetic resonance imaging (MRI) scan showed mild
facet arthropathy from L3 though S1. Dr. Carlson opined on December 22, 2010 that these
findings were insufficient to explain the severity of appellant’s clinical presentation, as there was
“no disc herniation, spinal canal, or foraminal stenosis.”
In a January 5, 2011 chart note, Dr. Carlson opined that there was no orthopedic cause for
appellant’s inability to “walk and function.” He recommended a “neurologic check to make sure
there [was] no MS [multiple sclerosis] or central nerve system etiology.” Dr. Carlson prescribed
a cane. Appellant remained off work.
In a June 21, 2011 report, Dr. Stephen Sachs, an attending Board-certified neurologist,
diagnosed bilateral lumbar radiculopathy, with mild bilateral cubital tunnel syndrome, borderline
left carpal tunnel syndrome, possible myositis versus connective tissue disorder or metabolic
factors. He recommended EMG studies. Appellant remained off work through 2013.
Dr. Carlson noted on June 13, 2013 that appellant had not been able to get authorization
for EMG and nerve conduction velocity (NCV) testing. He recommended the testing as
appellant still had an unusual gait and difficulty moving his lower extremities.
September 5, 2013 EMG and NCV studies showed “no electrodiagnostic abnormalities to
implicate compression neuropathy or lumbosacral radiculopathy” in the lower extremities.
Dr. Martin Diamond, a Board-certified physiatrist and the electromyographer, noted that
appellant had a “significant degree of lumbosacral myofascial pain which may be contributing to
his symptoms.”
Dr. Carlson reviewed the electrodiagnostic report on October 23, 2013. He diagnosed
“[l]umbosacral myofascial pain with functional overlay.” Dr. Carlson explained that there was
no “medical evidence identified for [appellant’s] inability to flex his right hip. Possibility of a
secondary gain remains.” In a November 18, 2013 report, Dr. Carlson found that the accepted
injuries had ceased without residuals. He diagnosed “nonorganic low back pain.” Dr. Carlson
released appellant to full duty without restrictions. Appellant remained off work.
By notice dated May 29, 2014, OWCP advised appellant of its proposal to terminate his
wage-loss and medical benefits, as Dr. Carlson opined that the accepted conditions had ceased
without residuals. It afforded appellant 30 days to submit additional evidence or argument.
Appellant did not respond to the notice.

3

By decision dated July 2, 2014, OWCP finalized the May 29, 2014 notice and terminated
appellant’s wage-loss and medical benefits effective July 2, 2014.
On July 31, 2014 appellant provided a June 17, 2014 report from Dr. Sachs, noting a
positive right straight leg raising test, a markedly antalgic gait, and a normal neurologic
examination. Dr. Sachs diagnosed a lumbosacral sprain and thoracic/lumbosacral radiculopathy.
He recommended additional testing.
In a May 5, 2015 letter, counsel requested reconsideration. He submitted new medical
evidence. Dr. David E. Rojer, an attending Board-certified orthopedic surgeon, diagnosed thigh
and pelvic pain of unknown etiology on August 19, 2014. He held appellant off work. A
September 4, 2014 lumbar MRI scan showed a right-sided disc protrusion at L4-5 with mild right
foraminal narrowing. On September 10, 2014 Dr. Rojer diagnosed as a right-sided herniated
L4-5 disc, and a labral tear of the right hip.
Dr. Nathaniel Sutain, an attending Board-certified orthopedic surgeon, began treating
appellant on August 27, 2014. He diagnosed a herniated L4-5 disc. Dr. Sutain noted appellant’s
continued pain complaints in reports through December 16, 2014. On January 19, 2015
Dr. Sutain reviewed appellant’s history. He related appellant’s complaints of right-sided lumbar
radiculopathy. Dr. Sutain opined that the herniated L4-5 disc demonstrated by September 4,
2014 MRI scan was causally related to the accepted lumbar condition, and competent to produce
appellant’s symptoms. He found appellant totally disabled for work.
Dr. Christopher R. Ropiak, a Board-certified orthopedic surgeon in practice with
Dr. Sutain, diagnosed right hip pain on December 15, 2014 and held appellant off work.
Appellant underwent a February 24, 2015 arthrogram of the right hip.
By decision dated November 9, 2015, OWCP denied modification of the July 2, 2014
decision, finding that the additional medical evidence did not contain sufficient rationale to
establish that the accepted conditions disabled appellant for work on and after July 2, 2014.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5

3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

4

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a low back sprain, right knee and leg sprains,
and right Achilles tendinitis on or before September 12, 2008. Appellant stopped work on
September 13, 2008 and did not return.
After his move to New Jersey appellant was followed by Dr. Carlson, an attending
Board-certified orthopedic surgeon. On January 28, 2010 Dr. Carlson diagnosed lumbosacral
radiculopathy and a low back strain.
Dr. Carlson opined on November 18, 2013 that the accepted conditions had resolved
completely and released appellant to full duty. OWCP then terminated appellant’s wage-loss and
medical compensation benefits effective July 2, 2014 finding Dr. Carlson the weight of the
medical evidence.
The Board finds that Dr. Carlson based his opinion on his knowledge, extensive imaging
and electrodiagnostic testing, and detailed clinical examinations and found no objective
explanation for appellant’s symptoms. The Board, therefore, finds that OWCP’s July 2, 2014
decision terminating appellant’s wage-loss compensation and medical benefits was proper under
the law and facts of the case as the weight of the medical evidence determined that the accepted
conditions had ceased without residuals.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits, shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of
compensation benefits.8
ANALYSIS -- ISSUE 2
As stated above, OWCP properly terminated appellant’s wage-loss and compensation
benefits effective July 2, 2014, based on the opinion of Dr. Carlson. The burden then shifted to

6

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101 (1992).

5

appellant to demonstrate that the accepted injuries caused continuing residuals or disability for
work and after July 2, 2014.9
Following the July 2, 2014 decision terminating appellant’s wage-loss compensation and
medical benefits, appellant submitted additional medical evidence. He was followed by three
associated Board-certified orthopedic surgeons, Drs. Rojer, Ropiak, and Sutain beginning on
August 19, 2014. The physicians held appellant off work, and obtained a September 4, 2014
lumbar MRI scan showing a right-sided L4-5 disc protrusion with mild right foraminal
narrowing.
Dr. Rojer diagnosed a labral tear of the right hip, and Dr. Ropiak diagnosed right hip
pain. However, OWCP had not accepted an occupational right hip condition. Dr. Sutain opined
on January 19, 2015 that the herniated L4-5 disc was causally related to the accepted injuries,
and competent to cause appellant’s symptoms. However, the physicians did not provide their
medical reasoning as to why the lumbar disc herniation or labral tear were related to the accepted
low back sprain or right leg conditions. In the absence of such rationale, the opinions of
Drs. Rojer, Ropiak, and Sutain are of diminished probative value and is insufficient to meet
appellant’s burden of proof.10
OWCP properly found that Dr. Carlson’s opinion continued to represent the weight of the
medical evidence. Dr. Carlson explained that based on a thorough examination and complete
history, the accepted lumbar and right lower extremity conditions had ceased. The evidence
appellant submitted following the termination is insufficient to outweigh Dr. Carlson’s opinion
as it attributes appellant’s symptoms to an L4-5 disc herniation and labral tear in the right hip,
conditions not accepted by OWCP.11 The Board therefore finds that OWCP’s November 9, 2015
decision finding that appellant did not establish continuing residuals of the accepted injuries on
and after July 2, 2014 is appropriate under the law and facts of the case.
On appeal, counsel asserts that Dr. Rubinfeld’s report cannot carry the weight of the
medical evidence as it was created five years before the July 2, 2014 termination of benefits.
The Board notes that OWCP did not rely on Dr. Rubinfeld’s report in terminating appellant’s
compensation benefits, but on the reports of appellant’s attending physicians, particularly
Dr. Carlson. Counsel also contends there is a conflict between Dr. Rubinfeld, for the
government, and Dr. Sutain, for appellant, regarding whether appellant’s L4-5 radiculopathy was
causally related to the accepted lumbar sprain. As stated above, OWCP did not rely on
Dr. Rubinfeld’s report in terminating appellant’s compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
9

Id.

10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or
approved by OWCP is due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury).

6

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 2, 2014. The Board further finds that appellant
has not established continuing residuals or associated disability of the accepted conditions after
July 2, 2014.
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

